September 27, 2010 Via EDGAR Submission and Facsimile Mr. David R. Humphrey, Branch Chief Division of Corporation Finance United States Securities and Exchange Commission Washington, DC 20549 Re: J. Alexander’s Corporation Response to SEC Comment Letter dated September 17, 2010 regarding Form 10-K for fiscal year ended January 3, 2010 File No. 001-08766 Dear Mr. Humphrey: Following are the responses of J. Alexander’s Corporation (the “Company”) to the comments contained in the staff’s comment letter dated September 17, 2010 concerning the above-referenced Form 10-K. The numbering of the paragraphs below corresponds to the numbering of the paragraphs included in the comment letter, which for your convenience have been incorporated into this response letter. Item 6.Selected Financial Data, page 13 1. We note your disclosure of cash flows provided by operations.In order to provide a more complete and balanced picture, please also disclose cash flows from investing and from financing activities for each period presented. RESPONSE:We have noted this comment and propose to include these disclosures in future filings. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations General and Administrative Expenses, page 17 2.
